Citation Nr: 0706631	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-28 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected status post left ankle surgery with scar, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1975 to January 1980.

Procedural history

This appeal arose from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO) which granted the veteran's 
claim of entitlement to service connection for a left ankle 
disability.  A 10 percent disability rating was assigned.  
The veteran disagreed with the disability rating and 
subsequently duly perfected an appeal.

In November 2005, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

Issues not on appeal

The January 2004 RO decision also granted service connection 
for major depression and assigned a 50 percent disability 
rating; and denied service connection for a cervical spine 
condition, a left leg condition, chronic headaches and 
irritable bowel syndrome.  The veteran did not express 
disagreement with those decisions.  Those issues are 
therefore not within the Board's jurisdiction and will be 
discussed no further herein.

Similarly, in a February 2005 rating decision, service 
connection was denied for a right foot and right ankle 
disability.  The veteran did not disagree with that decision, 
and those issues are also not in appellate status.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected status post left ankle 
surgery with scar is manifested by complaints of pain and x-
ray evidence of arthritis, with normal range of motion.  The 
scar is asymptomatic.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
ankle disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected status post left ankle surgery 
with scar have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 
5003, 5271 (2006).

2. The criteria for referral for the service-connected left 
ankle disorder for consideration on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for her 
service-connected left ankle disability, which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.   As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.   See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

Here, the veteran was sent VCAA notice in the form of letters 
dated in April 2003 (before service connection was granted) 
and in March 2005 and November 2005 (specifically referencing 
the increased rating claim).  For the reasons detailed below, 
the Board finds that, through these letters, the veteran has 
been amply informed of what is required of her and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).   Here, the March 2005 VCAA letter stated 
that in order for an increased disability rating to be 
granted, there must be "evidence showing that your service-
connected left ankle condition has increased in severity.  
This evidence may be a statement from your doctor, containing 
physical and clinical findings, the results of laboratory 
tests or x-rays, and the dates of examinations and tests.  
You may also submit statement(s) from other individuals who 
are able to describe from their knowledge and personal 
observations in what manner your disability has become 
worse."  See the March 26, 2005 VCAA letter, page 1.

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).   Both VCAA 
letters informed the veteran that VA would obtain evidence 
kept by the VA and any other federal government agency, such 
as the Social Security Administration.  The veteran was also 
informed that VA would provide a medical examination if 
necessary.  (Two VA examinations of the veteran were 
completed during the course of this appeal.)  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this regard, the March 2005 VCAA 
letter advised the veteran that although VA would make 
reasonable efforts to obtain records not held by a federal 
agency, such as private medical records and employment 
records, "It is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis as in the original 
March 26, 2005 VCAA letter, page 4].  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
 See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).   In this case, the March 2005 letter 
informed the veteran: "If there is any other evidence or 
information that you think will support you claim, please let 
us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This request 
complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  The November 2005 VCAA 
letter contained the same language.  

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of disability.   Section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
 
In this case, elements (1), (2) and (3) are not in dispute.   
As discussed above, element (4), degree of disability, was 
the subject of the March 2005 and November 2005 VCAA letters.  
Additionally, in March 2006 the veteran was sent a letter 
which specifically referenced Dingess/Hartman v. Nicholson.  
That letter dealt with element (5), effective date.  See the 
March 20, 2006 VCAA letter, page 1. 

In short, the veteran has been amply informed of what is 
required of him and of VA under the VCAA, including 
notification under Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.   The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.   See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, a private physician's statement, and the reports of 
VA examinations in October 2004 and July 2006.  The Board is 
not aware of any outstanding evidence which is pertinent to 
this issue, and the veteran and her representative have 
identified no such evidence.  

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran has 
been accorded appropriate opportunity to present evidence and 
argument in support of her claim.  See 38 C.F.R. § 3.103 
(2005).  The veteran provided testimony in support of her 
claim at a Travel Board hearing in November 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Specific rating criteria

The veteran's service-connected left ankle surgery with scar 
is currently rated under 38 C.F.R. 4.71a, Diagnostic Code 
5271 (2006) [ankle, limited motion of]. 

(i.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
For the purpose of rating disabilities due to arthritis, the 
ankle is considered a major joint.  
See 38 C.F.R. § 4.45(f) (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).



(ii.)  Limitation of motion of the ankle

Under Diagnostic Code 5271, marked limitation of motion in 
the ankle warrants a 20 percent disability rating, and 
moderate limitation of motion in the ankle warrants a 10 
percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2005).

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". See 38 C.F.R. § 4.6 (2006).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

The remaining diagnostic codes pertaining to the ankle 
involve malunion of the os calcis or astragalus or ankylosis 
of the joint, none of which is present in this case.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2006).



Analysis

The veteran believes that a disability rating in excess of 
the currently assigned 
10 percent is warranted.  In particular, she points to pain, 
in particular in connection with weightbearing and standing 
or walking for extended periods of time. 

As has been discussed above, under Diagnostic Code 5271, 
marked limitation of motion in the ankle warrants a 20 
percent disability rating.  The report of the veteran's 
October 2004 VA examination shows the veteran could dorsiflex 
20 of 20 degrees and plantar flex 45 of 45 degrees.  Normal 
range of motion for the ankle is defined as follows: 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees. 
See 38 C.F.R. § 4.71, Plate II (2006).  Indeed, the October 
2004 examiner specifically stated that the range of motion of 
the veteran's ankle was normal.   
The veteran underwent another examination, by QTC Medical 
Services, in July 2006.  Again, dorsiflexion was 20 degrees; 
plantar flexion was 45 degrees.

In addition, the objective medical evidence does not indicate 
that the veteran walks with a limp or requires the use of an 
assistive device such as a cane or a brace for the left 
ankle, which arguably would constitute "marked" (i.e. 
noticeable) disability.
With respect to gait, the October 2004 VA examiner described 
the veteran's gait as "normal" and stated that the veteran 
"has not used any assistive device".  The July 2006 
examiner stated;  "Examination of the feet does not reveal 
any signs of abnormal weight bearing. . . . Gait is within 
normal limits.  She does not require an assistive device for 
ambulation. . . .  Examination of the ankles does not reveal 
any deformity."  

The veteran has pointed to a February 2004 report from 
H.J.G., D.P.M. in support of her claim.  That report makes it 
clear that the veteran sustained a left ankle injury the day 
before and was placed in an Aircast walking brace.  There is 
no indication that this was anything other than an isolated 
incident which resolved shortly thereafter.  Indeed, it was 
not mentioned during the two subsequent examinations, nor 
does it appear in subsequent outpatient treatment records.  

In addition, although the veteran obviously requested Dr. 
H.J.G. to provide evidence in support of her increased rating 
claim, he did not do so, instead stating "I would have to 
research that."  

In short, the brief report of Dr. H.J.G., although considered 
by the Board, is found to be lacking in probative value in 
light of the entire body of evidence of record.
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) [medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim].

The Board has also taken into account the veteran's own 
reports of left lower extremity pain.  However, a review of 
the medical evidence indicates that the source of such pain 
does not appear to be the service-connected left ankle.  For 
example, in March 2006 the veteran contacted the VA medical 
system by telephone, complaining of left leg and calf pain.  
Subsequent testing detected phlebitis.  The left ankle was 
not mentioned.

As was noted in the Introduction, service connection for a 
left leg condition was denied in the same January 2004 RO 
rating decision which granted service connection for the left 
ankle disability.  

The Board places greater weight of probative value on the VA 
examination and outpatient treatment reports, which in 
essence indicate that the veteran's left ankle disability 
does not result in marked disability, than it does on the 
veteran's own statements.  To the extent that the veteran is 
attempting to ascribe certain left lower extremity pain to 
the service-connected ankle disability, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 



DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2005).

In this case, there is ample evidence that the service-
connected left ankle disability does not cause significant 
functional impairment.  As was discussed above, two 
examinations found normal limitation of left ankle motion.  
Moreover, VA outpatient reports do not indicate that the left 
ankle disability causes any significant difficulty; such has 
been ascribed to other causes, in particular vascular 
problems.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) [the Board is precluded from 
differentiating between symptomatology attributed to service-
connected disability and non service-connected disability in 
the absence of medical evidence which does so]. 

The Board places great weight of probative value on the two 
examination reports.  Both examiners were obviously looking 
for DeLuca factors.  The October 2004 VA examiner stated:  
"Repetitive range of motion testing does not cause 
significant discomfort, nor does it decrease the range of 
motion.  Range of motion is not limited by pain, fatigue, 
weakness or lack of endurance."  The July 2006 QTC examiner 
made a virtually identical statement. 

The Board is of course aware of the veteran's statements 
concerning functional loss caused by the left ankle 
disability.  However, the Board places greater weight on the 
objective medical evidence of record.  Moreover, it appears 
that although the veteran lost time from work in February 
2004, this was due to the re-injury, and this problem has not 
since reoccurred.

In short, for reasons stated above the Board finds that 
additional disability is not warranted based on DeLuca 
factors. 


Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

(i.)  Scar

The veteran's service-connected disability is denominated 
"status post left ankle surgery with scar".  The Board has 
therefore given thought as to whether the scar
should be separately rated.  The October 2004 VA examiner 
reported a "well-healed, barely visible scar measuring 9 cm. 
along the lateral malleolus.  There is no tenderness to 
palpation in this area."  The July 2006 QTC examiner was 
even more specific:  "There is no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation and abnormal texture."  

There is nothing in the medical records which indicates that 
the scar is anything but asymptomatic.  The veteran herself 
has not suggested that the scar deserves a separate rating.  
The Board therefore declines to separately rate the scar 
under any of the diagnostic codes found in 38 C.F.R. § 4.118 
(2006).   

(ii.)  Arthritis

The veteran through her representative has forcefully 
expressed the conviction that osteoarthritis of the left 
ankle, which has been demonstrated by x-ray, should be 
separately rated.  See the November 2005 hearing transcript, 
page 4.  There is no question that arthritis of the left 
ankle exists, as confirmed by March 2004 x-rays.    

The veteran's representative specifically referred to VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  VA General Counsel held in that 
opinion that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  By its terms, VAOPGCPREC 23-97 applies to the 
knee, not the ankle.  VA General Counsel has not since 
expanded the concept embodied in that opinion to any other 
joint.  Nor, to the Board's knowledge, has the Court.  Under 
these circumstances, it would be beyond the Board's authority 
to expand the General Counsel's holding beyond knee 
disabilities.  See 38 U.S.C.A. § 7104(c) (West 2002) [the 
Board is bound in its decisions by the regulations and the 
precedent opinions of the chief legal officer of VA.   

A 10 percent disability rating has been assigned under 
Diagnostic Code 5271 for limitation of motion.  Under these 
circumstances, a separate rating is not warranted under 
Diagnostic Code 5003, as such is not called for in the 
schedular criteria (which calls for a 10 percent rating based 
on x-ray evidence of arthritis only if limitation of motion 
is noncompensable).  A separate 10 percent rating based 
merely on x-ray evidence of arthritis would amount to 
prohibited pyramiding of disabilities.       

Extraschedular rating

In the most recent supplemental statement of the case, in 
August 2006, the RO considered the matter of referral of this 
issue for consideration of an extraschedular rating.  See 
38 C.F.R. § 3.321(b) (2006).  The RO declined to do so.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither have the veteran and 
her representative. The record does not show that the veteran 
has required frequent hospitalizations for her left ankle 
disability.  Indeed, it does not appears that she has been 
hospitalized for that disability in recent years.  Nor is 
there any evidence of marked interference with employment.  
As was alluded to above, the veteran evidently lost time from 
work when she re-injured the left ankle in February 2004, but 
this appears to have been an acute episode.  The most recent 
VA examination, in July 2006, did not refer to any 
interference with employment, with the exception of pain on 
long standing.

Although the Board has no reason to doubt that the veteran's 
service-connected left ankle disability causes discomfort, 
there is nothing in the evidence of record to indicate that 
the disability causes impairment with employment over and 
above that which is contemplated in the assigned 10 percent 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].
 
In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's left ankle disability warrants an 
increased rating.  The benefits sought on appeal are 
accordingly denied. 
 
ORDER

An increased disability rating for service-connected status 
post left ankle surgery with scar is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


